_department of the treasury internal_revenue_service - washington d c nov-3206 tep ray uk uil code taxpayers a individual b amount d dear letters dated date submitted on your behalf by ‘this is in response to a your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code taxpayer a through his authorized representative represents that he received a distribution from his ira totaling amount d taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to mistake made by taxpayer a’s duly appointed representative in not realizing the tax consequences of the withdrawal taxpayer a suffers from a mental impairment disease in date individual b acting under a durable_power_of_attorney on behalf of her father taxpayer a withdrew amount d from taxpayer a's ira in order to provide for his future nursing home care individual b realized the tax consequences of the withdrawal after discussions with the family cpa and after the 60-day rollover period had expired based on the facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount d because the failure to waive such requirement would be a hardship and against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - the entire amount received including money and any other_property is paid into i an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into ii an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a demonstrates that individual b acting under a durable_power_of_attorney withdrew amount d in order to provide for taxpayer a’s ‘future nursing home care the information presented does not indicate that any of the factors described in revproc_2003_16 prevented taxpayer a or individual b acting on his behalf to accomplish a timely rollover rather it appears from the facts that individual b intended to use the ira distribution to pay for future nursing home care for taxpayer a and now seeks to undo the transaction because of the adverse tax consequences thus the service will not grant any extension to the 60-day rollover period of code sec_408 in this case this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office ‘if vou wish to inquire about this ruling please contact at please address ail correspondence to se t ep ra t3 sincerely yours vo frances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
